July 26, 2010 VIA EDGAR AND FEDERAL EXPRESS U.S. Securities and Exchange Commission Division of Corporation Finance treet NE Washington, DC 20549 Re: Helix Wind, Corp. Withdrawal of Registration Statement on FormS-1 File Number: 333-166655 Ladies and Gentlemen: Helix Wind, Corp. (the “Company”) hereby respectfully requests the withdrawal, effective as of the date hereof, of the Company’s Registration Statement on Form S-1 (File No.333-166655) filed with the Securities and Exchange Commission (the “SEC”) on May 7, 2010, together with all exhibits thereto (the “Registration Statement”). In accordance with Rule477 promulgated under the Securities Act of 1933, as amended (the “Securities Act”), the Company hereby confirms that no securities were sold pursuant to the Registration Statement. The Registration Statement has not been declared effective by the SEC. The Company makes this application on the grounds that the selling shareholder named in the Registration Statement no longer has a present intention to offer or sell securities under the Registration Statement. The Company also requests in accordance with Rule 457(p) of the Securities Act that all fees paid to the SEC in connection with the filing of the Registration Statement be credited to the Company’s account for future use. Please send copies of the written order granting withdrawal of the Registration Statement to Kevin Claudio, Helix Wind, Corp., 13125 Danielson Street, Suite 101, Poway, California 92064.If you have any questions with respect to this matter, please contact Kevin Claudio at 858.513.1033. Sincerely, /s/ Kevin Claudio Kevin Claudio
